        Case 1:19-cv-04331-WFK-RLM Document 5 Filed 08/07/19 Page 1 of 1 PageID #: 30



                                    6( )         His      DEMOVSKYy

                                                           800-443   iosa
                                                                                        R   p
                                                                                            SE .sR, s.115.
                                                                                                             Company




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF NEW YORK
                                                                        X
                     AP & G CO., INC.,

                                    Plaintiff,                                                   Civil Action No. 19-CV-4331

                            -against-                                                            AFFIDAVIT OF SERVICE

                     AALUX ENERGY LLC,

                                    Defendant.
                                                                        X
                     STATE OF TEXAS   )
                               S.S.:
                     COUNTY OF HARRIS)


                                     DONNA 'WITCHER, being duly sworn, deposes and says that she is over the age of

                     eighteen years, is an agent of the attorney service, D.L.S., INC., and is not a party to this action.

                                    That on the 31' day of July, 2019, at approximately 7:02pm, deponent served a true copy

                     of the SUMMONS IN A CIVIL ACTION, COMPLAINT, and CIVIL COVER SHEET upon

                     AA.LUX ENERGY LLC at 6834 Preston Grove Drive, Spring, TX 77389 by personally delivering and

                     leaving the same with AZIM MA.REDIA, who informed deponent that he is a Member/Director and is

                     authorized to receive service at that address.

                                    AZIM MAREDIA is a tan Middle Eastern male, approximately 30 years of age, stands

                     approximately 6 feet 0 inches tall, and weighs approximately 180 pounds with black hair.




                     DO     A 'WITCHER


                        orn to before me this
                          day of Augus _, 2019




D.L.S., Inc,          OTA Y P A LTC
401 Broadway
Suite 510
New York, NY 10013
                                                                            •      /,     MADALYN GORDON
212-925.1220                                                                    *•<iv.1Notary Public., State of Texas
www.dIsnationalcom                                                                     Comm. Expires 07-12-2020
                                                                                         Notary ID 130734856
